Citation Nr: 0618540	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not originate in service or within one 
year thereafter, and it is not related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was receive in 
November 2003.  In December 2003 and February 2004, the 
veteran was advised of the requirements of VCAA.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nichelson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held 
that upon receipt of an application for a claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Where applicable, the claimant must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because this claim is being denied, there is no further duty 
to notify the veteran of the Dingess requirements.

Factual Background and Analysis

According to relevant law, service connection for 
hypertension can be established in two ways.   First, a 
veteran can establish direct service connection by showing 
that his current hypertension either began or was aggravated 
during service.  38 C.F.R. § 3.303(a).  Alternatively, 
presumptive service connection can be established by showing 
that hypertension manifested to a compensable degree within 
one year following separation from active duty.  38 C.F.R. 
§3.309(a).  As the following analysis will explain, the Board 
concludes that the evidence presented does not support the 
veteran's claim of entitlement to service connection for 
hypertension under either of these regulations.    

To establish direct service connection under section 
3.303(a), a veteran must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  The Board 
concludes that the evidence presented does not satisfy the 
second or third elements of this section.  

To satisfy the second element, the veteran claims that two 
recorded incidents of high blood pressure during his service 
indicate that he incurred hypertension while on active duty.  
While in service, the veteran's blood pressure was recorded 
at 140/96 in January 1972 and 150/90 in April 1973.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  38 
C.F.R. § 3.303(b).  The Board is not convinced that the two 
readings of high blood pressure found in the veteran's 
service medical records are anything more than two isolated 
findings of elevated blood pressure.  There is no evidence on 
record suggesting that the veteran suffered from any chronic 
problem with hypertension or high blood pressure beyond these 
two findings.  There was no diagnosis of hypertension in 
service.  At the time of his separation physical examination, 
the veteran's blood pressure was within the normal range and 
no concerns over hypertension were expressed at any time 
during his service.   

Even if these two readings are interpreted as signs of 
hypertension, the evidence used by the veteran to satisfy the 
third element is also unconvincing.  To substantiate a 
connection between his current hypertension and his high 
blood pressure readings, the veteran offers a December 2004 
letter written by the private medical doctor.  In his letter, 
J.B., M.D., claims that the veteran's service medical records 
"reflect the fact that the patient's blood pressure problems 
extend back into his military history."  This statement is 
contradicted by the VA examiner who, after examining the 
veteran in February 2005, and reviewing the veteran's claims 
file, concluded that the veteran's "current hypertension 
condition is not likely due to the isolated elevated blood 
pressure reading while he was in the service."  The examiner 
remarked that the veteran was a heavy smoker in service, and 
further, that there was no diagnosis of hypertension until 
1989, 13 years after service.  The Board can value one 
medical opinion over another, as long as a rationale basis is 
given.  Winsett v. West, 11 Vet. App. 420 (1998).  After 
assessing the probative weight of each statement, the Board 
concludes that the VA examiner's statement has more probative 
value because it exhibits reasoning more in line with the 
relevant law.  

In his letter, Doctor J.B. concedes that the high blood 
pressure readings found in the veteran's service medical 
records equate to "an isolated finding."  As mentioned 
above, section 3.303(b) requires a finding of chronicity 
rather than mere isolated findings in order to establish a 
chronic disease while in service.  When the fact of 
chronicity in service is not adequately supported, section 
3.303(b) requires a showing of continuity after discharge in 
order to support a claim.  The claim's file provides no 
objective evidence of any complaints, treatment, or diagnosis 
of hypertension until he was diagnosed with it over a decade 
after discharge.  The Board therefore concludes that the VA 
examiners opinion is due more probative weight because it 
denies service connection based on the lack of chronicity in 
the record in accordance with section 3.303(b).  The private 
doctor's opinion, on the other hand, supports service 
connection despite acknowledging that the claim's file only 
contains only isolated incidents of high blood pressure.  

Because of insufficient evidence, the Board concludes that 
direct service connection is not warranted in this case.  
However, the veteran can establish presumptive service 
connection for hypertension if he can show that his current 
hypertension began within a year after his discharge.  
Hypertension is listed in 38 C.F.R. 3.309 (2005) as a chronic 
disease that, if manifested to a compensable degree within 
one year following separation from active duty, is presumed 
to have been incurred in service.  There is no objective data 
to indicate that the veteran's current hypertension had its 
onset any earlier than when it was formally diagnosed in 
1989. The only evidence in the claim's file that suggests an 
earlier onset of hypertension is contained in the transcript 
of the veteran's testimony during his October 2005 hearing 
before the Board.  Because there are no indications in the 
record that he has received formal medical training, the 
veteran thus lacks the requisite professional qualifications 
to make diagnoses or present commentary and opinion on 
matters regarding their etiology and causation.  His 
statements in this regard are therefore not entitled to be 
accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Because he fails to provide objective evidence of 
hypertension within a year of discharge, the Board does not 
presume service connection under section 3.309. 

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claim of 
entitlement to service connection for hypertension.  His 
appeal is therefore denied.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of the case, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.



___________________________________
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 



